Citation Nr: 1822401	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent from July 17, 1995 to May 9, 2004; and to a rating higher than 30 percent from September 1, 2004 to February 14, 2013 for coronary artery disease and ischemic heart disease, status post myocardial infarction and coronary artery bypass graft with scars (heart disorder), to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected heart disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from August 1970 until March 1978.  These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Original jurisdiction now resides with the RO in Anchorage, Alaska.

The Veteran presented testimony at a Board hearing before a Veterans Law Judge (VLJ) in August 2015, and a transcript of that proceeding is of record.  In July 2017 the Board notified the Veteran that the VLJ who presided at the August 2015 hearing was no longer employed by the Board.  The Veteran was advised that he was entitled to another Board hearing if he desired.  In August 2017, the Veteran indicated he did not desire another Board hearing.

During the pendency of the appeal, a January 2014 rating decision granted entitlement to a 100 percent rating effective February 15, 2013 for coronary artery disease and ischemic heart disease, status post myocardial infarction and coronary artery bypass graft with noncompensable scars.  As that represents the maximum allowable benefit, the January 2014 decision represents a full grant as to the issue of entitlement to an increased rating for the Veteran's heart disorder from February 15, 2013 onward.

This matter was previously remanded by the Board in January 2016, and has since been returned for further appellate review.

The Veteran submitted additional argument in January 2017 following the most recent supplemental statement of the case.  The Veteran's statements summarized his earlier arguments and did not include new evidence.  Accordingly, the Board finds that the evidence is cumulative of other evidence of record and remand for consideration by the RO is not required.  See 38 C.F.R. § 19.31(b) (2017).  


FINDINGS OF FACT

1.  From July 17, 1995 to April 29, 2004 the Veteran's heart disorder did not result in chronic residual findings of congestive heart failure or angina on moderate exertion or more that sedentary employment precluded.  There was also no evidence of acute illness from coronary occlusion or thrombosis with circulatory shock.  During this period, a workload of less than 3 METs did not result in dyspnea, fatigue, angina, dizziness, or syncope; and the Veteran's left ventricular function ranged from 50 to 65 percent.

2.  On April 30, 2004 the Veteran was diagnosed with a myocardial infarction.

3.  From September 1, 2004 to March 25, 2012 the evidence does not show that a workload of greater than 3 to 5 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Also, for this period the Veteran did not have a left ventricle ejection fraction between 30 and 50 percent.  The Veteran was not diagnosed with congestive heart failure during this time.

4.  For the periods where a 100 percent rating is not in effect, the Veteran's service-connected heart disorder did not cause marked interference with employment or frequent hospitalizations.

5.  The Veteran maintained substantially gainful employment through March 2013.  


CONCLUSIONS OF LAW

1.  From July 17, 1995 to April 29, 2004 the criteria for an initial rating higher than 60 percent for service-connected coronary artery disease and ischemic heart disease were not met.  38 U.S.C. §§ 1155; 38 C.F.R. § 4.104 DC 7005 (1997); 38 C.F.R. § 4.104 DC 7005, 7006 (2017).

2.  From April 30, 2004 to August 31, 2004 the criteria for a 100 percent rating for service-connected coronary artery disease and ischemic heart disease were met.  38 U.S.C. §§ 1155; 38 C.F.R. § 4.104 DCs 7005, 7006, 7017 (2017).

3.  From September 1, 2004 to March 25, 2012 the criteria for a rating higher than 30 percent for service-connected heart disorder are not met.  38 U.S.C. §§ 1155; 38 C.F.R. § 4.104 DCs 7005, 7006, 7017 (2017).

4.  On and after March 26, 2012 the criteria for a 100 percent rating have been met.  38 U.S.C. §§ 1155; 38 C.F.R. § 4.104 DCs 7005, 7006, 7017 (2017).

5.  The criteria for an extraschedular rating for service-connected heart disorder are not met.  38 U.S.C. §§ 1155; 38 C.F.R. § 3.321(b)(1) (2017).

6.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5110(a), (b)(2); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board finds compliance with the Board's prior remand directives.  The January 2016 remand directed the AOJ to arrange for a hearing at the RO before a Decision Review Officer.  The issue of entitlement to an extraschedular rating for service connected heart disorder was remanded for referral to the Director Compensation and Pension.  The Board also found that entitlement to a TDIU had been raised by the record and the issue was remanded for appropriate notice, development, and adjudication.  A TDIU development letter was sent in April 2016 and the Veteran's employer returned the necessary documentation.  In April 2016 the Veteran wrote that he had no additional medical records to submit, and he withdrew his request for a DRO conference.  The Director of Compensation and Pension also provided an opinion on the issue of entitlement to an extraschedular rating for the service-connected heart disease.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.  

The schedule of ratings for the cardiovascular system was amended effective January 12, 1998.  The current period on appeal extends to July 17, 1995, prior to the regulation change.  Where rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria, and should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See 38 U.S.C. § 5110(g); 38 C.F.R. § 3.114.

Thus, for the period from July 17, 1995 until January 11, 1998, the Veteran's heart disorder will be addressed only under the regulations in place at that time, as a higher rating under the current criteria is not available.

Under the regulations in place from July 17, 1995 until January 11, 1998 for arteriosclerotic heart disease, DC 7005, a 100 percent evaluation was warranted during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc; or after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more that sedentary employment precluded.  A 60 percent rating was warranted following typical history of acute coronary occlusion or thrombosis, or with history of substantiated repeated angina attacks, with more than light manual labor not feasible.  38 C.F.R. § 4.104 DC 7005.  Myocardium infarction under DC 7006 was to be rated under DC 7005.

From January 12, 1998 onward, DC 7005, 7006, 7017 have provided for a 100 percent evaluation for documented coronary artery disease resulting in chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also warranted for 3 months following a myocardial infarction or coronary bypass surgery.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results 30 in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication required.  38 C.F.R. § 4.104 DC 7005.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A December 1994 Alaska Regional Hospital consultation report documented the Veteran presented with chest pain and was shown to have a non Q-wave myocardial infarction per angiogram.  

A January 1995 cardiac catheterization report documented the Veteran's coronary vessels were so diseased and aneurysmal that it was virtually impossible to accurately characterize the stenosis.  The left anterior descending artery was severely and diffusely aneurysmal and the examiner was unable to estimate the severity due to the lack of a normal vessel.  The entire body of the left anterior descending artery was aneurysmally diseased.  Diffuse aneurysmal disease was also present throughout the circumflex vessel.  There was diffuse aneurysmal disease present in the distal vertical portion of the right coronary artery.  The impression was almost indescribably severe diffuse three vessel aneurysmal disease.  A January 1995 thallium scan showed a small area of apical lateral ischemia.

A February 1995 record from Dr. RA documented the Veteran had recent episodes of dyspnea although they were rare, and a few episodes of chest discomfort.  He had some flank pain and brown urine on one occasion, and got tired more easily; however overall he seemed to be tolerating his medications.  His symptoms were stable to minimally progressed.  The Veteran was scheduled for another thallium scan because his first one was limited by limited exercise duration post infarct and then symptomatic hypotension afterward.  On repeat scan, the Veteran's blood pressure response was somewhat flat, but he did not get hypotensive or symptomatic.  The Veteran's coronary artery disease was severe and diffuse, and not ideal for surgery or interventional therapy.  

A February 1995 Thallium scan was significant for an ischemic lesion of the high septum.  A month later, the Veteran underwent a thallium stress test that showed improvement since the February 1995 study, with the abnormality now very minimal.  

A March 1995 private record from Dr. RA documented the Veteran continued to have chest pain, "but as long as he takes it easy, not too much."  Dr. RA determined the Veteran would continue with medical therapy to allow him to return to light to moderate duty work.  Heavy lifting was not appropriate, and Dr. RA was concerned about the possibility of more global ischemia leading to his hypotension when he exercised.  Cardiovascular examination showed a regular rhythm with no murmurs, clicks, or rubs.

At an April 1995 appointment at Dr. RA's office, the Veteran reported another episode of chest pain and that he was tired.  At a May 1995 appointment, the Veteran reported he was tired after playing golf but had no pain.

The Veteran underwent exercise and resting echocardiogram again in September 1995.  The Veteran was able to use the supine bicycle for 5 minutes and 30 seconds but stopped due to shortness of breath and leg fatigue without chest pain.  The conclusions showed submaximal exercise testing with inadequate heart rate response to rule out inducible ischemia, and mild anterior apical wall motion at rest that was unchanged by exertion.  

An August 1996 private echocardiogram report was negative, but it was noted the Veteran's heart rate was limited to 120 perhaps because of his medication.

An August 1999 private nuclear stress test documented the Veteran had severe ectasia and aneurysmal dilatation.  The Veteran exercised for 9 minutes and 23 seconds.   The results did not show significant stress-induced or reversible findings to suggest a myocardial ischemia.  There was no evidence of myocardial ischemia at adequate workload and heart rate.  Resting left ventricular size and function were normal.  The Veteran had recently reported a slight exacerbation in chest pain.

In December 1999 the Veteran was admitted to the Alaska Regional Hospital with complaints of chest pain.  His EKG was normal.  The discharge diagnosis was chest pain, etiology undetermined.

At an August 2001 appointment at the Alaska Heart Institute, the Veteran reported recent episodes of chest pain that responded to nitroglycerin.  The impression was severe coronary artery disease with a question of occlusion and recurrent chest pain.  

A September 2001 private stress test showed no evidence of ischemia or infarction; however, the left ventricle showed some mild global hypokinesis with an ejection fraction estimated at 50 percent.  The Veteran exercised on a treadmill for 8 minutes and 27 seconds to a peak workload of 3.4 miles per hour.  The Veteran had recurrent chest pain unrelated to exertion and relieved by nitroglycerine.  During the test the Veteran had some leg fatigue with exertion.

The results of a February 2003 private myocardial perfusion study showed myocardial ischemia.  The Veteran exercised on a treadmill of 9 minutes and 27 seconds to a peak workload of 4.2 miles per hour.  He accomplished 85 percent of his maximum predicted heart rate, and denied chest pain with exertion.  The left ventricle was moving normal and the overall ejection fraction was normal at 55 percent.  An echocardiogram report documented borderline concentric left ventricular hypertrophy with normal cavity size and normal systolic function.  The estimated ejection fraction was greater than 65 percent.  He had mildly enlarged left atrium with mild mitral regurgitation and stage II diastolic dysfunction, mildly enlarged right heart chambers, and tricuspid regurgitation with normal right ventricular pressure.  A February 2003 record from the Alaska Heart Institute documented the Veteran presented for follow up of his coronary disease and episodes of chest pain.  He generally felt well with occasional chest pain.  His biggest issue was fatigue and struggling to keep up at work.  The impression was coronary artery disease with marked coronary ectasia, moderate angina, and fatigue.

On April 30, 2004 the Veteran was admitted to Alaska Regional Hospital with an acute non-Q wave myocardial infarction.  He was stabilized medically and underwent additional testing.  At the time of admission the Veteran reported two episodes of chest pain with chest tightness, painful jaws, sweatiness, fatigue, and dyspnea.  

A May 2004 private stress test showed extensive inferior wall and posterior septal reversible hypoperfusion provoked by adenosine infusion suggestive of an extensive distal circumflex posterior descending artery lesion.  The ECG was normal, but the Veteran had symptoms of chest tightness and throat discomfort.  

A May 2004 Alaska Regional Hospital operative report documented the Veteran had non-ST elevation myocardial infarction, unstable angina pectoris post infarction, triple vessel coronary artery disease, status post myocardial infarction in 1985, hyperlipidemia, and prostatism.  The Veteran underwent a coronary artery bypass.  The Veteran and extremely severe triple vessel coronary artery disease with aneurysmal and ectatic proximal coronary arteries intersperse with multiple segments of high grade stenosis.  The right coronary artery was aneurysmal with aneurysms measuring around 1.5 centimeters in diameter.  

At a June 2004 appointment, the Veteran was 6 weeks status post his coronary artery bypass and had complaints of incisional discomfort.  His stamina was improving, but he remained relatively inactive.  H expressed concern that he would be unable to return to his job as a technician, which was stressful and physically demanding.  He denied non-incisional chest discomfort, unusual shortness of breath, orthopnea, paroxysmal nocturnal dyspnea, palpitations, dizziness, syncope, swelling of the extremities, fever, cough, or hematuria.  He had some problems sleeping due to discomfort, but denied depression.

The results of a July 2004 stress echocardiogram report showed a normal resting ECG.  The Veteran had fair to good exercise tolerance equivalent to 10 METs limited by a feeling of exhaustion but not chest pain.  There was no evidence of inducible myocardial ischemia or exercise induced arrhythmias.  The results showed the Veteran's bypass grafts were functioning well.

An August 2004 record from the Alaska Heart Institute documented the Veteran presented for follow up of his severe ectatic coronary artery disease and dyslipidemia.  He had a non-Q wave infarction in 2004 and subsequent coronary artery bypass.  He reported he had slowly improved and had not had any angina chest pain.  He did have continued chest wall soreness, no shortness of breath, no pleuritic pain, and no edema.  

In December 2010 the Veteran wrote that in December 1994 he presented to a hospital with chest pains, left arm weakness, and shortness of breath.  He was diagnosed with a myocardial infarction and underwent a left heart catheterization.  The results showed almost indescribably severe diffuse three vessel aneurysmal disease.  His prognosis was poor as he was suboptimal for surgical intervention.  He continued to suffer angina, shortness of breath, syncope, spasms, and extreme fatigue.  He described attacks that varied from slight chest pressure to extreme fatigue to myocardial ischemic episodes that occurred daily to 2 to 3 times per week.  He reported he underwent a 6 way bypass surgery in May 2004, but he had surgically unfixable coronary aneurysms.  He had a dozen stress tests, some ending in a syncopal episode.  He wrote that his heart condition negatively impacted by job performance by severely limited his overall energy output.  He had been passed over for new assignments due to his limitations, and had been rated as "below expectation" for missing work due to his surgery.  He wrote that sometimes when having angina symptoms he would park in the Alaska Regional Hospital parking lot until his symptoms improved, which caused him to miss time from work.  

In December 2010 the Veteran attempted a treadmill test, however he did not achieve greater than 65 percent of his predicted heart rate, and developed generalized fatigue after 7 minutes and 25 seconds of exercise.  The Veteran had a lower than average exercise capacity but was able to complete 10.1 METs of activity.  He had occasional multifocal premature ventricular contractions, but no chest pain, dizziness, or syncopal episodes.  December 2010 nuclear medicine stress was negative for ischemia or infarction, and the Veteran had a left ventricle ejection fraction of 65 percent.  A December 2010 echocardiogram showed the left ventricle to have an estimated ejection fraction of 55 to 60 percent.  There was mild left atrium dilation, mild mitral regurgitation, mild tricuspid regurgitation, mild aortic valve sclerosis, trace aortic regurgitation, and mild diastolic dysfunction.

The Veteran underwent a VA ischemic heart disease examination in December 2010.  The Veteran had a history of myocardial infarction in 1994 and coronary bypass surgery in 2004.  The Veteran did not have congestive heart failure.  The Veteran's treatment plan included taking continuous medication.  The Veteran had fatigue with 5 to 7 METs, which was consistent with activities such as golfing, moving the lawn, and heavy yard work.  There was no evidence of cardiac hypertrophy or dilatation.  Left ventricle ejection fraction was 65 percent.  The examiner indicated that the Veteran's ischemic heart disease did not impact his or her ability to work.  The examiner reported that the Veteran currently working, but could do no heavy lifting.  The examiner diagnosed coronary artery disease status post myocardial infarction, status post coronary artery bypass graft, with current negative studies for ischemia or infarction.

In his April 2011 notice of disagreement, the Veteran wrote that for the period from July 1995 to May 2004 he should receive a 100 percent rating for his heart condition for chronic residual findings of angina on moderate exertion.  He wrote that the medical evidence demonstrated he had chronic variant angina from January 1995 through May 2004.  He also explained that while his May 2004 surgery improved his angina attacks, it did not eliminate them entirely.  He continued to experience microvascular spasms and ectasia spasms that were not detectable by stress testing.  Thus, he reasoned that left ventricle ejection fraction and METs numbers were not good indicators of the severity of his heart condition.  Rather, his heart condition more closely approximated the 100 percent rating criteria. 

A June 2011 record from the Alaska Heart Institute documented the Veteran had not been seen in the office for 7 years, but had done well without significant chest pain since his 2004 bypass surgery.  The Veteran reported a lack of energy, and some stress related chest pain.  He had done generally well without edema, palpitations, or angina.  An EKG showed sinus bradycardia, but other recent diagnostic testing did not show evidence of ischemia and left ventricular function was normal.  The Veteran was assessed as seeming fairly clinically stable.  The physician noted the Veteran had angina from 1995 to 2004, but there was reluctance to proceed with interventional therapy due to the extent of his coronary ectasia.  The Veteran reported that the author of the note had told him to limit his activities, such as no hot showers of significant exertion; however the physician reported that those were things that he did not recall ever telling a patient.

The Veteran underwent a VA general examination in August 2011.  At that time the examiner documented a positive cardiac history of myocardial infarction, hypertension, angina, dizziness, syncope, and fatigue.  There was no history of rheumatic fever, hypertensive heart disease, hearth rhythm disturbance, valvular heart disease, or congestive heart failure.  The Veteran had two myocardial infarctions in 1995 and 2004, atherosclerotic disease, coronary artery disease, stable and unstable angina, and coronary artery ectasia.  Following the first myocardial infarction, the Veteran continued to have angina multiple times a week and was hospitalized several times for chest pain.  The examiner did note that the records for the multiple hospitalizations described were not provided, and the Veteran did not know the dates but reported the treatment records were available from Alaska Regional.  In 2004 he was diagnosed with unstable angina and was on a nitroglycerine therapy for a week.  Since 2004 he reported doing better and that his angina was not as severe.  He reported ongoing generalized weakness with chest pain occurring twice a month.  The Veteran also reported that he occasionally had headaches due to his heart medication.  The Veteran's coronary artery ectasia was not common, and did not have a good prognosis.  

On examination, the Veteran's heart rhythm was regular with the maximal impact at the 5th intercostal space.  His heart sounds were distant, his peripheral pulses were normal, and he had no peripheral edema.  The Veteran had a related surgical scar, but it was not painful and/or unstable, and did not have a total area greater than 39 centimeters.  No stress testing was done, and the examiner cited to the results of the December 2010 studies that showed the Veteran's left ventricular ejection fraction to be 58 percent, and he was able to perform a METs level of 10.1.  

In a separate scars examination report in August 2011, the examiner noted the Veteran's surgical scars related to his coronary bypass were located on the anterior chest, left leg, and left arm.  Those scars were not identified as painful or unstable.  

At the time of the August 2011 examination, the Veteran remained a full time employee with his company, and reported missing approximately 25 days of work over the past 12 months due to pneumonia, migraines, flu, heart tests, and medical appointments.  He reported that due to his heart disease, he had been assigned different duties. While he continued to be employed, he did not feel he was adequately performing his job and reported the condition had a significant effect on his employability.  He was unable to do heavy lifting or strenuous exercise.  Regarding the effects of his heart condition on his usually daily activities, the examiner documented the Veteran rested a lot and refrained from physical exertion.  The examiner indicated that purely sedentary employment would be reasonable, but the Veteran had been doing his same job for 30 years and it required significant lifting and moving equipment.  The examiner opined the Veteran's other service-connected disabilities would not prevent him from working.  

At an August 2011 VA appointment, the Veteran reported chest pain when he was stressed that was not exercise driven.  He had microvascular disease and stable angina.  He was noted to have passed out with exercise stress tests and diagnosed with exercise induced syncope.  He was noted to have passed his most recent January 2011 stress test.  The Board notes that the December 2010 stress test was electronically authenticated in January 2011 and there is not a separate January 2011 stress test of record.

An October 2011 VA cardiology consultation report documented the Veteran was not physically active.  He walked less than one block at work, and fixed photocopying machines.  He denied chest discomfort, shortness of breath, palpitation, dizziness, or lightheadedness.  An EKG performed at the time was normal.

In February 2012 the Veteran contacted VA to report chest pain to his entire chest that lasted for 10 minutes along with jaw tightening.  

A March 2012 VA cardiology note reported the Veteran had been having frequent, sporadic parasternal and substernal chest tightness since his bypass surgery.  He felt his angina was becoming more frequent, around 2 to 3 times per week and mostly occurred at rest.  He had 2 episodes of chest discomfort in the morning.  He denied shortness of breath or lightheadedness.  He was able to walk about one block a week prior without chest discomfort.  The assessment was frequent, chronic, mild, non-exertional chest discomfort that was likely non-ischemic in etiology and chronic coronary syndrome.

At an April 2012 appointment at the Alaska Heart Institute the Veteran reported that 5 weeks prior he had a bad episode of chest pain that was relieved by nitroglycerin.  Since then he reported light episodes of pain.  He had occasional shortness of breath at night when lying down.  He also endorsed symptoms of lack of energy, inability to exercise, excessive fatigue, and chills or fevers.  He had chest pain, chest pressure or discomfort, lightheadedness with standing, or shortness of breath lying down.  The assessment was prominent atherosclerotic disease with marked coronary ectasia.

In May 2012 the Veteran underwent an adenosine stress MRI that showed his left ventricle ejection fraction measured 66 percent.  The right and left atrium were mildly dilated.  There was trivial mitral, aortic, and tricuspid regurgitation.  The mitral valve and tricuspid valve had areas of mild thickening.  The interpretation was perfusion abnormality in the basal and mid inferior septum, consistent with myocardial ischemia and possibly related to chronic hypoperfusion in the posterior descending artery.  During the examination the Veteran had facial flushing and shortness of breath.

In August 2012 the Veteran was treated at Providence Alaska Medical Center emergency department for acute angina characterized by right arm pain.

An August 2012 VA primary care note documented the Veteran had daily angina, and recent testing had shown a perfusion defection on the septal in the inferior region at rest and under stress.

In September 2012 the Veteran wrote that he had been having more recent angina attacks, and recent MRI testing had shown heart defects that more nearly approximated the 100 percent impairment.

The Veteran underwent a left heart catheterization on October 18, 2012.  An October 2012 Alaska Heart Institute record documented the Veteran had severe coronary artery disease and coronary aneurysms.  He had recently been having chest pain and a recent MRI demonstrated inferoseptal ischemic defect.  The Veteran had undergone a cardiac catheterization that showed a sequential vein graft to 3 obtuse marginal branches and affective occlusion of the right internal mammary of the posterior descending artery.  There was a large aneurysm of the right coronary artery and significant mitral regurgitation.  Since the October 2012 catheterization there was some soreness in his chest, and the catheterization was very painful.  At the time of the appointment the Veteran endorsed symptoms of lack of energy and fatigue, chest pain, chest pressure and discomfort, jaw or arm pain with exertion, lightheadedness with standing, and shortness of breath laying down.  His chest pain had increased since the heart catheterization.

An October 24, 2012 echocardiogram report documented that the Veteran had an estimated ejection fraction of 46 to 50 percent, with mild concentric left ventricular hypertrophy.  The Veteran also had diastolic dysfunction, and mild mitral regurgitation.  There was also aortic sclerosis without stenosis, mild aortic regurgitation, and aortic root dilation to 3.7 centimeters. 

The Veteran underwent another VA ischemic heart disease examination in February 2013.  The examiner noted the Veteran was diagnosed with ischemic heart disease and had a myocardial infarction in December 1995.  The Veteran reported symptoms of dyspnea, fatigue, and angina at 1 to 3 METs, which is consistent with activities such as eating, dressing, taking a shower, and walking slow.  The Veteran's left ventricular ejection fraction was 46 to 50 percent as of October 2012.  The Veteran had difficulty with any physical activity, including walking, and lifting.  He had trouble with household work other than light cleaning.  He would easily get short of breath and chest pain climbing a flight of stairs.  

In February 2014 the Veteran wrote that he was not substantially gainfully employed because he was unable to perform his work with reasonable consistency, exertion, or for a reasonable length of time.  He wrote that he should not be punished for continuing to work in a sheltered work environment as he was attempting to provide for his family.  He also argued that the rarity and complexity of his heart condition rendered it unusually severe thus warranting a 100 percent rating.  He explained that his symptoms were unpredictable, and ranged from mild to painfully intense.  He wrote that he had fatigue, shortness of breath, angina with or without exertion, a sense of dread, aching jaws and neck, headaches, and muscle aches.  He wrote that he passed out several times due to the stress tests.  He also wrote that from September 2004 to February 2013 he continued to have "countless" angina attacks but did not seek frequent treatment due to insurance payment concerns.  

At the August 2015 Board hearing, the Veteran testified that when he had his first heart attack he was told he had incredibly severe aneurysms in his coronary arteries.  He reported that he was only able to maintain employment because his job allowed him to work in a sheltered work environment.  He again testified that he would have syncopal episodes during stress tests on several occasions.  He explained that he had a particularly unusual disability picture due to the rarity and presentation of his heart disease.  He described experiencing shooting pain during microvascular spasms where the vessels would momentarily collapse.  He reported that his heart was very sensitive, and that the medical treatment records did not capture the full extent of his disability.  He wrote that he had not worked for a year and a half because his employer was trying to get him to do more strenuous work that he was not capable of accomplishing.  

In October 2016, the Veteran's employer indicated that the Veteran ended his employment as a customer service engineer in March 2013.  When asked whether the Veteran had time lost during the 12 months preceding his last date of employment due to disability, the employer responded "not applicable." 

In January 2017, the Veteran wrote a letter describing the ways in which his coronary artery disease had dramatically impacted his quality of life to a degree that was not captured by the schedular criteria.  The Veteran described the difficulties surrounding having a heart attack and being told he had severe, inoperable heart disease.  He reported at work he received flexible work assignments, time off, and liberal sick days, but this was all done discreetly.  He described feeling depressed while suffering through chronic pain, fatigue, anxiety, medical testing, and surgery.  For these reasons, he argued the 100 percent rating was most appropriate.

As a threshold matter, the Board acknowledges that a claimant is generally competent to introduce lay testimony and statements of observable symptoms of a disability. Jandreau v. Nicholson, 492 F.3d 1372, 1377  Fed. Cir. (2007).  However, as a lay person, the Veteran is not competent to provide a medical opinion regarding the severity of his disability - particularly as it relates to symptoms which are not subject to direct observation.  As such, the Board finds the Veteran's representations in regards to the severity of his heart disorder throughout the period on appeal to be of limited probative value in assessing whether a higher rating was warranted at any time, and are significantly outweighed by the objective medical evidence concerning the severity the Veteran's heart disorder.  

      1.  July 17, 1995 to January 11, 1998.

The evidence does not show that the service-connected heart disorder warrants a 100 percent rating - the only schedular rating greater than the 60 percent rating then in effect - prior to January 11, 1998 under the regulations in place at that time, as the evidence shows that the Veteran did not have chronic residual findings of congestive heart failure or angina on moderate exertion or more that sedentary employment precluded.   See 38 C.F.R. § 4.104 DC 7005, 7006 (1997).  There was also no evidence of acute illness from coronary occlusion or thrombosis, with circulatory shock.  At no point had the Veteran been diagnosed with congestive heart failure.  The Veteran has argued that for this period he did experience angina on moderate exertion.  The Veteran has also testified that in the time period following his first myocardial infarction, he experienced chronic pain, fatigue, and anxiety.  Private treatment records show that in March 1995 the Veteran's physician determined that he was able to return to light to moderate duty work, but heavy lifting was not appropriate due to the possibility of hypotension during exercise.  In May 1995 the Veteran reported he had played golf and become tired, but had no pain.  In September 1995 the Veteran was unable to complete a supine bicycle exercise test for more than 5 minutes 30 seconds due to shortness of breath and leg fatigue, but did not have chest pain.  The Veteran also underwent multiple exercise stress tests during which he experienced shortness of breath and leg fatigue, but did not report chest pain.  

Although the Veteran has testified that he had angina on moderate exertion, the Board finds the objective medical records to be more probative of the severity of the Veteran's heart disorder.  As such, the preponderance of the evidence does not demonstrate that for the period from July 17, 1995 to January 11, 1998 the Veteran had chronic angina on moderate exertion.  Similarly, the evidence does not show that more than sedentary employment was precluded as the Veteran was cleared for light to moderate duty and did in fact return to his job as a repairman.  Rather, the Veteran's reports of chronic chest pain more nearly approximate a history of substantiated repeated angina attacks with more than light manual labor not feasible that is contemplated by the 60 percent rating criteria.  In sum, the criteria for an initial rating higher than 60 percent prior to January 12, 1998 are not met.  

      2.  January 12, 1998 to May 9, 2004.

Prior to April 30, 2004, there is no evidence that a workload of 3 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope; nor was there evidence that the Veteran had left ventricular dysfunction with an ejection fraction of less than 30 percent.  Additionally, there is no evidence of acute illness from coronary occlusion or thrombosis, with circulatory shock, to include with chronic residual findings of congestive heart failure or angina on moderate exertion or more that sedentary employment precluded.

Instead, during this time the Veteran's left ventricular ejection fraction ranged from 50 to 65 percent.  The Veteran exercised for 5 minutes and 30 seconds on a supine bike in September 1995 and achieved 125 watts before experiencing shortness of breath and leg fatigue.  Stress testing conducted in August 1999 showed no ischemia at adequate workload and heart rate.  The Veteran completed a stress test in September 2001 and his only complaint was leg fatigue.  The Veteran did not have any chest pain on exertion at a February 2003 private myocardial perfusion study.  While actual METs units were not reported on the stress tests during this period, METs levels from 1 to 3 are consistent with activities such as eating, dressing, taking a shower, or slow walking (2 miles per hour) for 1 to 2 blocks.  Three to 5 METs can be characterized by brisk walking of 4 miles per hour, light yard work, and law moving.  The Veteran was able to walk for over 8 minutes at 3.4 miles per hour in September 2001 and only reported symptoms of some leg fatigue.  The Veteran was able to walk for 9 minutes at 4.2 miles per hour in February 2003, which is consistent with 3 to 5 METs and denied chest pain with exertion.  The Board finds that the available evidence demonstrates the Veteran was able to accomplish 3 to 5 METs during the period from January 12, 1998 to April 30, 2004.  

The Board has considered the Veteran's testimony that during this time he had angina, shortness of breath, syncope, spasms, fatigue, chest pressure, and myocardial ischemic episodes that sometimes occurred daily.  To the extent Symptoms of dyspnea, fatigue, angina, dizziness and syncope are contemplated by the 60 percent rating criteria and the objective rating criteria requires additional evidence of a workload capacity less than 3 METs or an ejection fraction less than 30 percent.  

In sum, the evidence shows that for the period from January 12, 1998 to April 30, 2004 the Veteran's heart disorder was not more than 60 percent disabling.  38 C.F.R. § 4.104 DC 7005 (1997); 38 C.F.R. § 4.104 DC 7005, 7006 (2017).

      3.  September 1, 2004 to February 14, 2013.
      
The criteria for a 100 percent evaluation are met beginning April 30, 2004, when the Veteran was found to have a non-Q wave myocardial infarction diagnosed at Alaska Regional Hospital.  38 C.F.R. § 4.104 DC 7006.

The evidence does not show that a rating higher than 30 percent for service-connected heart disorder for the period from September 1, 2004 to March 25, 2012 is warranted.  During this time, there is not an indication that a workload of 3 to 5 METs resulted in dyspnea, fatigue, angina, dizziness, or symptom.  Also, for this period the Veteran did not have a left ventricle ejection fraction between 30 and 50 percent.  The Veteran underwent coronary bypass surgery on May 10, 2004 and by August 2004 the Veteran had chest wall soreness, but had not had any angina chest pain or shortness of breath.  There is a gap in the evidentiary records from September 2004 to December 2010, during which time the Veteran reported he experienced ongoing chest pain but did not seek medical treatment due to insurance problems.  The Veteran underwent stress testing in December 2010 and accomplished 10.1 METs without chest pain, dizziness or syncope although he did have a lower than average exercise capacity.  The 2010 VA examiner documented the Veteran had fatigue with 5 to 7 METs.  At worst during this period, the Veteran was found to be able to achieve 5 to 7 METs, and was only precluded from heavy lifting or strenuous exercise.  Again, the Board finds that the objective medical evidence documenting the severity of the Veteran's heart disorder to be more probative than the Veteran's testimony regarding the severity.  Accordingly, the criteria for a rating higher than 30 percent under DCs 7005, 7006, or 7017 are not warranted for this period.

The Board finds that the criteria for a 100 percent rating are met effective March 26, 2012, when VA treatment records reflect the Veteran had increasingly worse angina that occurred mostly at rest.  Although the treatment provider indicated that the Veteran's symptoms could be non-ischemic in nature, the provider did not attribute those symptoms to any other heart disorder.  The Board will resolve the reasonable doubt in the Veteran's favor.  During this time the Veteran also reported symptoms of angina and shortness of breath lying down, and August 2012 diagnostic testing showed a perfusion defect at rest and under stress.  When the Veteran presented at the February 2013 VA examination with similar complaints, the examiner assessed that a workload of less than 3 METs resulted in dyspnea, fatigue, and angina.  For the period from March 26, 2012 onward, there is no stress testing results that indicated the Veteran had better functioning.  The Board finds that this evidence demonstrates that the Veteran's heart disorder was symptomatic at a METs level less than 3 as of March 26, 2012, thus the criteria for a 100 percent rating are met on and after that date.  38 C.F.R. § 4.104 DC 7017.  


Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to an extraschedular rating for the periods on appeal during which his heart disorder was not rated 100 percent.  See 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's service connected heart disorder has been so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The periods for extraschedular consideration are July 17, 1995 to April 29, 2004 and September 1, 2004 to March 25, 2012.

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In the January 2016 Remand, the Board documented the Veteran had reported his heart disorder was unusually rare and severe despite the findings in the diagnostic reports.  The Veteran described symptoms of fatigue, dyspnea, angina with or without exertion, a sense of dread, aching jaws and neck, headaches, muscle aches, and occasional syncope during stress testing.  The Veteran also reported that he worked in a sheltered work environment due to his disability, and the Board found that such evidence may indicate the Veteran's heart disorder had a significant impact on the Veteran's employment.  The Board made no findings regarding the frequency of hospitalizations in the prior Remand, and referred the issue of entitlement to extraschedular compensation to the Director of Compensation and Pension.

In a December 2016 memorandum, the Director of Compensation and Pension determined that entitlement to an increased evaluation on an extraschedular basis for the Veteran's coronary artery disease was not established.  The Director explained that the Veteran's symptoms were fully contemplated by the rating criteria.  The Director did express that the Veteran's symptoms may warrant a higher schedular rating at some point in 2012 based on private treatment records.  In declining to recommend an extraschedular rating, the Director noted that the Veteran contended he had fatigue, shortness of breath, angina with or without exertion, a sense of dread, aching jaws, neck pain, headaches, and muscle aches.  The Veteran reported he passed out during stress tests and was unable to complete them, and that he worked in a sheltered work environment from 1995 forward.  The Directed also noted that the Veteran's employer had indicated the Veteran did not lose time from work due to his disability.  Following review of the records for the period from July 17, 1995 to May 9, 2004; the Directed noted the Veteran had chest pain, pressure, and shortness of breath.  While he also had headaches, they were not attributed to his cardiac issues.  In April 2004, the Veteran reported additional symptoms of chest tightness, painful jaws, sweating.  The director found that for this period there was not marked interference with employment or frequent hospitalizations.  The occasional interference with work did not rise to the level of marked interference with employment, and the 1999 hospitalization was brief.   The Director explained that "while [the Veteran's] contention of a unique disability presentation is demonstrated in the medical record, and certain medical procedures have been avoided by his physicians in light of his specific condition, the evidence does not show that the full disability picture cannot be addressed within the rating schedule.  Apart from a significant surgical procedure and hospitalization, the Director stated the overall symptoms were appropriate for the assigned rating. 

For the period from September 1, 2004 through February 14, 2013; the Director explained the Veteran was show to do well following his surgery.  He had good exercise tolerance equivalent of 10 METS and did not have chest pain or shortness of breath.  In May 2012, the Veteran again experienced symptoms of fatigue, chest pain, headaches, mood swings, and excessive thirst, but he had recently recovered from a respiratory illness.  In October 2012, the Veteran again reported fatigue, chest pressure, chest discomfort, jaw or arm pain with exertion, lightheadedness with standing, and shortness of breath while lying down.  Again, the Director concluded that for that period there had not been marked interference with employment or frequent hospitalizations.  The Veteran's report of a sheltered work environment and interference with work was not supported by the evidence as the Veteran's employer indicated that no concessions were made for the Veteran's disability.  The Director further reported that the Veteran's symptoms of lack of energy, fatigue, headaches, mood swings, and excessive thirst were not diagnostically attributed to coronary artery disease, and the Veteran had several other service-connected and non-service connected disabilities.

The Board also finds that entitlement to an extraschedular rating at any time during the period on appeal is not warranted.  The Veteran's symptoms of dyspnea, fatigue, angina, and occasional syncope are contemplated by the rating schedule as addressed in the schedular analysis above.  Considering the unique presentation of the Veteran's heart disorder and assuming the additional symptoms of jaw and neck pain, headaches, and muscle aches were attributable to the heart disorder, the Board nevertheless concludes that the Veteran's heart disorder did not result in marked interference with employment or frequent hospitalizations.  For the periods in question, the Veteran remained employed as a repairmen and his work provided for accommodations to allow him to continue to work with his heart disorder.  The Veteran's employer indicated that the Veteran was employed through March 2013 earning over $60,000 per year, and had not missed any time from work due to his disability.  While the Veteran has testified that he was assigned different duties and had flexible time off provided discreetly, the record demonstrates that he maintained substantially gainful employment.  Additionally, for the periods for consideration the Board also finds that the Veteran's heart disorder did not result in frequent hospitalizations.  The only hospitalization noted during the two periods in question was in December 1999.  At the Board hearing, the Veteran reported that he was hospitalized on several occasions for chest pain at the Alaska Regional Hospital, however a timeline submitted by the Veteran in January 2011 only noted two hospitalizations prior to 2004, once in 1994 for his myocardial infarction and once in December 1999 for chest pain.  For the period during which the Veteran's heart disorder is rated 30 percent, there were no heart related hospitalizations.  There is no indication of outstanding treatment records of additional hospitalization.  In conclusion, the Board finds that for the periods from July 17, 1995 to April 29, 2004 and September 1, 2004 to March 25, 2012, there was not marked interference with employment or frequent hospitalizations.  Accordingly, entitlement to an extraschedular rating for the service-connected heart disorder is denied.

TDIU

The Veteran asserts that his service-connected coronary artery disease and ischemic heart disease prevented substantially gainful occupation throughout the appeal period.  As the Veteran's TDIU claim is based solely upon his heart disorder, the periods where the Veteran's heart disorder is rated 100 percent will not be addressed as the Veteran is precluded from receiving a TDIU based on a sole disability during a period that disability is already rated at 100 percent.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. 4.16(b) (2017).  A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  

In cases where the Veteran does not meet the schedular requirements for a TDIU but is unable to secure or follow a substantially gainful occupation by reason of service-connected disability, rating boards should refer the issue of entitlement to an extraschedular TDIU to the Director of Compensation Service for extraschedular consideration.  Id.  

The Veteran met the schedular criteria for a TDIU from July 17, 1995 through April 29, 2004; but not from September 1, 2004 to March 56, 2012 during which he did not have a single disability rated at 40 percent or higher.  The Board does not find that entitlement to a TDIU is warranted on either a schedular or extraschedular basis, as the Veteran maintained employment throughout the periods his heart disorder was not rated at 100 percent.  As noted above, the Veteran worked through March 2013 earning over $60,000.  Such employment constitutes a substantially gainful occupation, thus the Veteran has not shown that due to his heart disorder he was unable to follow or maintain substantially gainful employment.  While the evidence demonstrates that the Veteran's employer made sufficient accommodations to allow him to continue in his position during those time periods, this is itself evidence that he was able capable of maintaining substantially gainful employment.  Accordingly, entitlement to a TDIU is denied.


ORDER

Entitlement to an initial rating higher than 60 percent for coronary artery disease and ischemic heart disease from July 17, 1995 to April 29, 2004 is denied.

Entitlement to a 100 percent rating for coronary artery disease and ischemic heart disease from April 30, 2004 through August 31, 2004 is granted.

Entitlement to a rating higher than 30 percent for coronary artery disease and ischemic heart disease from September 1, 2004 to March 25, 2012 is denied.

Entitlement to a 100 percent rating for coronary artery disease and ischemic heart disease from March 26, 2012 onward is granted.

Entitlement to an extraschedular rating for the service-connected heart disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
J SCHULMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


